The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action follows a response filed on June 13, 2022. Claims 1 and 35 have been amended; claims 9, 11-12, 18-22, 24-27, 31-37-38, 40-48, 50-54, 56-67, 70, 73-74, and 78-79 have been cancelled; claims 80-82 have been added.
In view of amendments and remarks, the election/restriction dated April 4, 2022 has been withdrawn.
Claims 1-8, 10, 13-17, 23, 28-30, 32-36, 39, 49, 55, 68-69, 71-72, 75-77, and 80-82 are allowable. Claims 4-7, 16, 23, 28-30, 32-33, 35-36, 39, 49, 55, 71-72, and 82, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups II-VII, as set forth in the Office action mailed on April 4, 2022, is hereby withdrawn and claim are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kathleen M. Petrillo (Reg. No. 35,076) on June 23, 2022.
Claims 1, 35, and 81 have been amended as follows.
Claim 1, 5th line from the bottom: after the words “the polymerization mixture” delete the word “further”;
Claim 1, line 4 from the bottom: after the words “or the” delete the words “polymer is obtainable by a process in which monomers of the polymerization mixture” and insert ---monomers used in a polymerization reaction to form the polymer---.
Claim 35, line 7 from the bottom: after the word “the polymer” delete the word “further”;
Claim 35, lines 5-6 from the bottom: after the words “or the” delete the words “polymer is obtainable by a process in which”.
Claim 81, line 1: after the words “The polymer of claim 1 wherein the” delete the words “polymer is obtainable by the process in which monomers of the polymerization mixture” and insert ---monomers used in a polymerization reaction to form the polymer---.


Allowable Subject Matter
Claims 1-8, 10, 13-17, 23, 28-30, 32-36, 39, 49, 55, 68-69, 71-72, 75-77, and 80-82 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-8, 10, 13-17, 23, 28-30, 32-36, 39, 49, 55, 68-69, 71-72, 75-77, and 80-82 are allowable over the closest references: Puckett et al. (U.S.
Patent 5,869,655), Tsuyumoto et al. (U.S. Patent 5,393,432), Pfleger et al. (U.S. Patent 3,480,626), Meier-Haack (U.S. Patent 10,046,319), and Zhang et al. (CN 104829814A).
Puckett discloses a composition for forming urethanes by polymerization comprising a catalytic amount of diamine represented by formula I 

    PNG
    media_image1.png
    176
    678
    media_image1.png
    Greyscale

wherein: A represents S, O or CH2;
R1 and R2 jointly represent a group of atoms which, together with the nitrogen to which they are bonded, form a first heterocyclic ring, wherein said first heterocyclic ring is selected from piperidine, thiomorpholine, hexamethyleneimine and pyrrolidine, and wherein said first heterocyclic ring may have one or more alkyl substituents; 
   	R3 and R6 each independently represents hydrogen or an alkyl group; 
   	R4 and R5 each independently represents a bond or a branched or unbranched alkylene group; and 
   	Z1 represents a group of at least 2 atoms which, together with the nitrogen to which they are bonded, form a second heterocyclic ring, wherein said second heterocyclic wing is saturated or unsaturated, but not aromatic, and further is substituted or unsubstituted; 
   	wherein said first and second heterocyclic rings differ in structure; 
   	said diamine being in admixture with one or more starting materials for production of a urethane (claim 1). 
Puckett exemplifies that a 2,2'-dichlorodiethylether was reacted with 2,6-dimethyl morpholine to form 3,9-dioxa-8, 10-dimethyl-6-azoniaspiro 5.5undecane chloride as the intermediate (col. 4, lines 4-6).	 
 	Tsuyumoto discloses a separating membrane of a polyion complex characterized in that, in the membranous structure, at least, at least part of the primary side surface of the membrane comprises an ionic combination of an anionic polymer having carboxyl groups with a cationic polymer having divalent piperidine rings, wherein said cationic polymer having divatent piperidine rings is a polymer having piperidinium bases represented by the following general formulae (I) or (II): 

    PNG
    media_image2.png
    535
    755
    media_image2.png
    Greyscale

 	wherein each of R1 and R2 represents a hydrogen atom or a linear or branched, saturated or unsaturated, aliphatic hydrocarbon group (provided that at least one hydrogen atom of the hydrocarbon group may be substituted with a hydroxyl group, a halogen atom or an aromatic hydrocarbon group), X- represents a halide counter-ion, and n is from 4 to 5,000 (claims 1-2; col. 2, Ines 48 through col 3, line 5).
Pfleger discloses new azoniaspironor tropine derivatives and to methods of
making same. More particularly, it relates to azoniaspironortropine derivatives having
the formula 	
    PNG
    media_image3.png
    101
    367
    media_image3.png
    Greyscale

with a dihalide having the formula

    PNG
    media_image4.png
    158
    331
    media_image4.png
    Greyscale

wherein R is selected from the group consisting of hydrogen, or an acid
radical of the formula R-CO, wherein R is selected from the group consisting of lower
alkyl, phenyl, monoor di-phenylated hydroxymethylor hydroxyethyl; wherein R is
selected from the group consisting of hydrogen and methyl; wherein R is methyl and
bound to the hetero atom if Z contains nitrogen as a hetero atom; and wherein Z is
selected from the group consisting of ethylene, trimethylene, CH-OCH-CH N(R)CH
vinylene and o-phenylene; wherein X is an anion, and where the oxygen atom stands in
trans or cis position to the bridging nitrogen atom, and to methods of producing said
derivatives (col. 1, lines 30-53) 
.	Meier-Haack discloses water-insoluble anion exchange materials which exhibit
improved insolubility in water are used, for example, for anion exchange membranes or
as anion exchange resins. The water-insoluble anion exchange materials are at least
composed of linearly polymerized and/or branched and/or crosslinked anion exchange
groups C, which are part of the structural units according to at least one of the general
formulas I to VIII (abstract):

    PNG
    media_image5.png
    781
    640
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    643
    616
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    656
    648
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    346
    626
    media_image8.png
    Greyscale

Zhang discloses a polymer containing quaternary ammonium piperidyl group and
its preparation method, anion exchange membrane and its preparation method. The
formula of the polymer is shown as formula I, wherein, Ar is a group of which the main
chain contains benzene ring; R1, R2 are independently benzyl group or alkyl with
carbon atoms of 1-6, or R1, R2 are connected directly and form a six-membered ring
with nitrogen atom connected to them; T is anion of -1 valence; n is an integer of 10-
150. The preparation method of the polymer containing quaternary ammonium piperidyl
group includes: in the protection of inert gas, mixing quaternary ammonium monomer,
aryl monomer and trifluoromethane sulfonic acid, reacting, adding reaction solution into
ice water, collecting precipitate to obtain the polymer containing quaternary ammonium
piperidyl group having CF3SO3-. The anion exchange membrane is prepared from the
polymer containing quaternary ammonium piperidyl group. The preparation method of
the anion exchange membrane includes: dissolving polymer containing quaternary
ammonium piperidyl group in solvent to prepare casting solution, coating casting
solution on substrate, drying to remove solvent, peeling off to obtain the anion exchange
membrane. The polymer containing quaternary ammonium piperidyl group of the
present invention, its main chain mainly consists of benzene ring, the prepared anion 
exchange membrane has good mech. properties; quaternary ammonium piperidyl group
(cationic group) in side-chain has high alkali resistance; the polymer has simple
synthesis method, controllable content of ionic groups, and it can be used in anion
exchange membrane with good mech. properties, high conductivity, and strong alkaline
resistance (abstract).
However, Puckett et al., Tsuyumoto et al., Pfleger et al., Meier-Haack, and Zhang
et al. do not disclose or fairly suggest the claimed polymer comprising a reaction product of a polymerization mixture comprising 
(i) a piperidone monomer or salt or hydrae thereof having the formula:

    PNG
    media_image9.png
    321
    553
    media_image9.png
    Greyscale



or an azoniaspiro salt monomer having the formula:

    PNG
    media_image10.png
    349
    519
    media_image10.png
    Greyscale

(ii) an aromatic monomer having the formula:

    PNG
    media_image11.png
    273
    669
    media_image11.png
    Greyscale


and
(iii) optionally, a trifluoromethyl ketone monomer having the formula:

    PNG
    media_image12.png
    254
    576
    media_image12.png
    Greyscale

wherein:
R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, R13, R14, R15, R16 and R17 are each independently hydrogen, halide, alkyl, alkenyl, alkynyl or aryl, and the alkyl, alkenyl, alkynyl or aryl are optionally substituted with halide, and wherein R3 and R6 are
optionally linked to form a five membered ring optionally substituted with halide or alkyl;
each R12 is independently alkyl, alkenyl, alkynyl, or 

    PNG
    media_image13.png
    346
    514
    media_image13.png
    Greyscale

and the alkyl, alkenyl, or alkynyl are optionally substituted with fluoride;
m is 1, 2, 3, 4, 5, 6, 7 or 8; n is 0, 1, 2 or 3; X- is an anion; and
particularly wherein in the case that the polymerization mixture comprises the azoniaspiro salt monomer of formula (2), either the polymerization mixture comprises the trifluoromethyl ketone monomer of formula (4), or the monomers used in a polymerization reaction to form the polymer are dissolved in an organic solvent and maintained at a temperature from -78°C to 0°C in the presence of a polymerization catalyst for 1 to 121 hours, as per newly amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Puckett et al., Tsuyumoto et al., Pfleger et al., Meier-Haack, and Zhang et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
9.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764